Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 2 and 5 – 22 have been examined. Claims 3 – 4 and 23 – 25 have been canceled by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (6,257,152). In regard to claim 1, Liu discloses a dolly comprising a body having a base (Figs. 3 and 4, item 10) and an upwardly projecting first locating formation for locating a further dolly thereon in a stacked condition of said dollies (Figs. 3 and 4, item 18, wherein item 18 is downwardly extending to interact with a dolly beneath, but placement of the locating formation on a top section to upwardly interact with a dolly above would be obvious to one of ordinary skill in the art, since it has been held In re Einstein, 8 USPQ 167), wherein the first locating formation comprises an upstanding arrangement extending along a side of the base (Figs. 3 and 4), the body having a second locating formation for stacking the dolly on a further dolly in a stacked condition of said dollies (Figs. 3 and 4, item 15), wherein the upstanding arrangement is engageable with a second locating formation of the further dolly stacked on the first mentioned dolly, and the second locating formation is engageable with an upstanding arrangement of the further dolly on which the first mentioned dolly is stacked (Figs. 3 and 4, item 13), wherein the base has a length dimension and a width dimension, the length dimension being greater than the width dimension (Figs. 3 and 4), and wherein the first locating formation extends lengthways along the base of the dolly, and the second locating formation extends widthways across a central region of the base of the dolly (Figs. 7 and 8).
In regard to claim 2, Liu discloses wherein the body of the dolly has a center, the first locating formation being spaced from the center by a first distance, and the second locating formation being spaced from the center by a second distance, and wherein the first distance is substantially equal to the second distance (Fig. 3).
In regard to claim 5, Liu discloses wherein the base of the dolly defines an aperture, and the second locating formation comprises an edge region of the aperture (Figs. 3 and 4, walls of aperture 15).
In regard to claim 9, Liu discloses wherein the body comprises two of the second locating formations, each of the second locating formations comprising a respective edge region of the aperture, the edge regions being opposite each other (Figs. 3 and 4, outer walls of opposing apertures 15).
In regard to claim 22, Liu discloses first and second dollies, the second dolly being stackable on the first dolly in a stacked position the dollies (Figs. 7 and 8, top and bottom instances of item 10), wherein the upstanding arrangement of the first dolly is co-operable with the second locating formation of the second dolly to locate the dollies in the stacked position (Figs. 7 and 8).

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive.

Applicant states, “The present invention does indeed provide a new or useful purpose over the prior art. In addition to allowing dollies to be stacked upon one another, the first locating formations as defined in claim 1 also provide the new or useful purpose that they can locate a container on the dolly and hold the container securely thereon. Clearly, the engaging strips 18 disclosed in Liu cannot perform this function. There is no suggestion in Liu of anything that has the purpose of locating a container on the dolly, and accordingly, nothing to suggest to one having ordinary skill in the art that the engaging strips 18 could be used for such a purpose. Therefore, the invention is not obvious to a person having ordinary skill in the art.”

Applicant is arguing limitations not found within the claims. Independent claim 1 contains no language relating to a container, nor its relation to the claimed dolly.

For this reason, the rejections stand.

Allowable Subject Matter
Claims 6 – 8, and 10 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Liu (6,257,152) discloses a dolly similar to the instant invention; however Liu, either alone or in combination, neither discloses nor suggests a dolly comprising (in regard to claim 6) a base having an .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618